DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 Claim Objections
Claim 3 is objected to because of the following informalities:  
As to claim 3, a typographical error has resulted in the word “less” being removed from the claim, in line 2.  So the language should read and will be interpreted as -produces less than 20,000--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ookawa et al. (U.S. Patent 6,758,941 B1) in view of Nguyen et al. (U.S. PGPub No. 2007/0023393 A1).
 	As to claim 1, Ookawa discloses and shows in figures 1 and 3, a method for operating an endpoint detection system of an etch processing chamber having a ceiling formed therein (explicitly shown in figure 1), a substantially circular mounting frame (4a) having a body comprising a first section (vertical section labeled approximately by 4a in figure 3) and a second section (horizontal section supporting window 4, approximately labeled by area around O-ring 4H) extending perpendicular from the first section, the second section having an upper surface (surface in direct contact with window 4) and a bottom surface (surface in direct contact with O-ring 2J or 2H), the upper surface of the second section tilted at a first acute angle relative to the bottom surface of the second section and tilted at a second acute angle relative to the first section (explicitly shown in figure 3); and a substrate support (3) located internal to the etch processing chamber, and a substrate (W) resting on the substrate support, comprising (col. 3, ll. 62-64; col. 5, ll. 16-22 and ll. 44-45; col. 6, ll. 25-27; the examiner notes that part 4a is never explicitly defined as circular as well, however it is arguably implied since every part around 4A is circular, the examiner will address the feature as also obvious below): 
 	receiving, by a transparent panel (4c) located in the ceiling of the etch processing chamber (shown in figure 1 and 3), the transparent panel oriented at the first acute angle relative to the substrate and the substrate support (explicitly shown with the combination of figures 1 and 3), an incident light beam from the endpoint detection system at the second acute angle relative to the transparent panel (inherent in sending 
 	a body (4c) comprising a top surface, a bottom surface, and a sidewall, the transparent panel disposed in the substantially circular mounting frame (explicitly shown in figure 3), the sidewall of the transparent panel adjacent to the first section of the substantially circular mounting frame and the bottom surface of the transparent panel resting on the upper surface of the second section of the substantially circular mounting frame oriented at the first acute angle relative to the bottom surface of the second section of the substantially circular mounting frame, the substantially circular mounting frame forming an annular ring (inherent based on the figure and the mounting frame being circular) around the transparent panel, the substantially circular mounting frame and the transparent panel configured to maintain a vacuum seal between the substantially circular mounting frame and the transparent panel (col. 5, ll. 16-29; col. 6, 28-32; where inherently if a vacuum is maintained in the chamber the transparent panel and mounting frame are vacuum tight to some degree.  This is further evidenced by the ample use of O-rings in the mounting frame); and 
 	transmitting, by the transparent panel, the incident light beam to the substrate within the etch processing chamber at an angle perpendicular to the substrate and the substrate support (explicitly shown by arrows that represent the laser beams in figures 1 and 3) (col. 4, ll. 1-15); 
 	receiving, at a light detector (disclosed but now shown), a reflected light beam having an intensity corresponding to a dimension of an opening in the substrate, the 
	Ookawa does not explicitly disclose where the mounting frame is substantially circular.  
	However, as firstly noted it is implied that if every structure around the mounting frame (4D and 4E) are circular then 4a would also be circular.  Further the examiner takes Office Notice that the shape of the mounting frame absent any criticality or unexpected result is a simple obvious matter of design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ookawa where the mounting frame is substantially circular in order to provide the advantage of expected results in using one of many known shape types possible to mount and hold a structure efficiently with allowance for light to transmit therethrough.
 	Ookawa does disclose using a waveform spectra corresponding to intensity to measure etch rate (col. 3, ll. 62-64; col. 4, ll. 16-21).
	Ookawa does not explicitly disclose calculating the dimension, including the target depth, based upon a waveform spectra of the reflected light beam, the waveform spectra corresponding to the intensity.
	However, Nguyen does disclose in ([0031], ll. 8-11; [0034], ll. 8-13; [0035], ll. 1-8) calculating a dimension (where target depth is a form of dimension of the via or trenches under test) including target depth based on a waveform spectra of the reflected light beam, the waveform spectra corresponding to the intensity.

As to claim 2, Ookawa discloses a method, further comprising: receiving, by the transparent panel, a the reflected light beam from the substrate at the second acute angle (inherent that the beam is received at the second acute as the window 4C is not disclosed as being moved during operation); and transmitting, by the transparent panel, the reflected light beam to the endpoint detection system at an angle perpendicular to the endpoint detection system  (i.e. inherent after light transmits through the window on the way to the detector in measurement unit 5) (Figures 1 and 3, col. 4, ll. 1-15).
 	As to claim 3, Nguyen as modified by Rajagopalan discloses a method, wherein the transparent panel produces less than 20,000 counts of background reflections from the substrate within the incident light beam or the reflected light beam (this is implied in the nature of the window being tilted relative to the light beams) (col. 5, ll. 34-39; where the examiner notes that the limitation of claim 3 is merely an intended result, the examiner has met the burden of showing both the claimed steps and structures that lead to said results, therefore the examiner is interpreting that the prior art is capable of said result).
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Michael P LaPage/Primary Examiner, Art Unit 2886